department of the treasury 2o1 ol q internal_revenue_service washington d c government entities bimision dec uniform issue list setter ea tz legend taxpayer a taxpayer b irau iraz amount u amount v amount w amount x page of amount amount z amount t financial advisor r tax preparer f year date date date date date date dear company b company a company c company d this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request page of taxpayer a age at the time of the transactions and his wife taxpayer age at the fime of the transactions collectively the taxpayers represent that during year a series of distributions were made from their ras held by companies a b and c taxpayer a was the holder of iras u w and y taxpayer b was the holder of iras v x and z the taxpayers assert that their failures to accomplish rollovers within the day period prescribed by sec_408 was due to the misconduct of their financial advisor who converted the distributed amounts to his personal_use or otherwise used the funds in a manner that was unauthorized and not directed by the taxpayers the taxpayers represent that prior to year they hired financial advisor r to handle their investments the taxpayers represent that financial advisor r had developed a clase relationship with them having worked with them for many years and that taxpayer ahad thought of financial advisor r as a son the taxpayers further represent that during year financial advisor r directed or otherwise orchestrated withdrawals from iras u through z in amounts u through z respectively the total withdrawals from iras u through z during year are represented to total amount t taxpayers a and b represent that financial advisor r advised them that the withdrawals would be rolled over into another eligible retirement account which would have as a part of its underlying investments certain high-rate retum debentures the taxpayers represent that it was their intention that the distributions from iras u though z be rolled over into iras with respect to the distributions from ira w and ira x the taxpayers executed ‘surrender forms on date that directed that the distribution checks be made out to company d an entity with which financial advisor r was affiliated with the understanding that financial advisor r would deposit the checks in other iras with tespect to the distributions from ras u and v taxpayers executed liquidation forms on date received distribution checks and then provided the funds to financial advisor r for reinvestment in iras the taxpayers assert that financial advisor r effected the withdrawals from iras y and z without their knowledge or participation the taxpayers state that they did not read the withdrawal forms and based on their affection for and trust in financial advisor r they relied exclusively on his explanation of the transactions the taxpayers further state that financial advisor r reassured them that there were no tax consequences resulting fram the withdrawals which taxpayers were assured would be rolled over into other ira accounts the taxpayers represent that they and their son eventually became suspicious of financial advisor r after he began exhibiting behavior out of character from that which had been observed by the taxpayers for almost two decades including repeatedly failing to return phone calls providing continued excuses as to why he could not meet with taxpayers and ceasing to provide taxpayers with a monthly statementsummary of their investments that he was handling after date the taxpayers confronted page of financial advisor r with their suspicions though he was ambiguous about what had happened to their money financial advisor r promised full repayment and reimbursed taxpayers with a series of repayments beginning on date and ending on date for the full amount of the distributions from iras u through z totaling amount t the taxpayers deposited the payments they received from financial advisor r into a regular checking account the taxpayers emphasize that their initial concems focused entirely upon attempting to recover their retirement_funds and did not focus on any potential tax consequences of financial advisor r's actions or depositing the payments into a checking account the taxpayers further state that while they were unsure as to what financial advisor r had done with the money in their accounts before repaying them they were unaware that the distributions had not been rolled over into other ira accounts until they received correspondence from the service dated date notifying them that the distributions had been taxable the taxpayers represent that they did not receive forms 1099-r distributions fram pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from companies a and b and c prior to their receipt of the correspondence from the service on date taxpayers represent that they did not understand that the actions taken by financial advisor r with respect to their funds also had income_tax implications but instead had been focused entirely upon recovering the amounts in their accounts from financial advisor r the taxpayers represent that upon leaming on date of the taxable nature of the withdrawals they immediately contacted their tax preparer tax preparer f and turned the matter over to him to handle after tax preparer f failed to achieve any type of resolution for them taxpayers hired legal counsel to address the issued raised by the correspondence from the service dated date which culminated in the submission of this ruling_request the taxpayers represent that they have not used the money recovered from financial advisor r for any other purposes based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amounts u through z sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ra rollovers page of sec_408 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual fram an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was rot includible in gross_income because of the application of sec_408 rollover period for partial sec_408 of the code provides a simitar 60-day rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 3xa and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the cade revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page of the information presented and the documentation submitted by the taxpayers is consistent with their assertion that their failure to accomplish a timely rollover was caused by the fact that financial advisor r converted their funds to his personal_use accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amounts u through z from iras u through z taxpayer a is granted a period of days from the issuance of this ruling letter te contribute amounts u w and y into a rollover ira taxpayer b is granted a period of days from the issuance of this ruling letter to contribute amounts v x and z into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amounts u through z will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not address or authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it code sec_61 k provides that it may not be used or cited by others as precedent pursuant to a power of attomey on file with this office a copy of this letter_ruling is being sent to your authorized representative f you wish to inquire about this ruling please contact at e please address all correspondence to se t ep ra t2 sincerely yours risin oy donzell h littlejohn manager employee_plans technical group each enclosures deleted copy of ruling letter notice of intention to disclose ce
